Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-64 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 04/12/2021 and 04/30/2021 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation of claims 43-62 that recite “means for identifying a set of component carriers…, means for identifying a default beam…, means for communicating…" are being treated in accordance with 112(f) because the associated function is modified by a word that serves as a generic placeholder (i.e. means for).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-14, 17-24, 27-35, 38-45, 47-56, 59-64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2022/0173848 A1 (foreign priority date of Sep. 30, 2019) to Guan et al. (hereinafter “Guan”)

Regarding Claim 1, Guan teaches A method for wireless communication at a first device,  ([0496], discloses network device (i.e. first device))comprising: 
identifying a set of component carriers in a component carrier group;  ([0496], discloses a terminal device feed back that the CC#1 has a qcl-TypeD association relationship with the CC#0. Specifically, the terminal device may feed back, to the network device (i.e. first device), whether the plurality of CCs have such an association relationship (i.e. identifying the set of CCs))
identifying a default beam applicable for each component carrier of the set of component carriers in the component carrier group;  ([0496]-[0497], discloses the network device may perform a corresponding configuration based on the feedback of the terminal device. For example, the network device sends the beam configuration information (i.e. identified default beam) and indication information of the CC #0 to the terminal device, where the indication information is used to indicate that the CC #1 is associated with the CC #0. In other words, the CC #1 uses a beam configuration of the CC #0. (i.e. default beam applicable for each CC). [0488]-[0494], discloses the network device sends beam configuration information of a CC#0 to a terminal device using RRC signaling, where for a plurality of CCs (for example, the CC#0 and a CC#1), RRC is used to configure, for only one of the CCs (for example, the CC #0), a TCI-state list with a qcl-TypeD, and the configuration is reused for another CC (for example, the CC #1). Same TCI qcl-TypeD content does not need to be replicated for each CC, and there is only a need to simply indicate that the CC #1 has a qcl-TypeD association relationship with the CC #0. The plurality of CCs may be a plurality of CCs in one cell group (cell group). Alternatively, the plurality of CCs may be a plurality of CCs in one frequency band. Alternatively, the plurality of CCs may be a plurality of CCs in one frequency band group. This is not limited.) and 
communicating with a second device based at least in part on the identified default beam and at least one component carrier of the set of component carriers. ([0496]-[0497], discloses the network device may perform a corresponding configuration based on the feedback of the terminal device. For example, the network device sends the beam configuration information (i.e. identified default beam) and indication information of the CC #0 to the terminal device (i.e. communicating to a second device), where the indication information is used to indicate that the CC #1 is associated with the CC #0 (i.e. at least one component carrier). [0014], discloses the terminal device receives beam update information from the network device and performs communication on the CC by using an updated reception beam and/or an updated transmission beam.

Regarding Claim 2, Guan teaches the method of claim 1, further comprising: transmitting an indication of the identified set of component carriers comprised in the component carrier group. ([0496]-[0497], discloses the network device sends the beam configuration information (i.e. identified default beam) and indication information of the CC #0 to the terminal device, where the indication information is used to indicate that the CC #1 is associated with the CC #0)

Regarding Claim 3, Guan teaches The method of claim 1, further comprising: receiving an indication of the set of component carriers comprised in the component carrier group, wherein the set of component carriers in the component carrier group are identified based at least in part on the received indication. ([0496]-[0497], discloses the network device may perform a corresponding configuration based on the feedback of the terminal device (i.e. based on receiving the indication of the set of component carriers))


Regarding Claim 5, Guan further teaches The method of claim 1, wherein identifying the default beam comprises: identifying the default beam based at least in part on a configured primary cell. ([0194], discloses The terminal device 220 may establish radio links with the network device 210a and the network device 210b by using a dual connectivity (DC) technology or a multi-connectivity technology. The network device 210a may be, for example, a primary base station (i.e. configured primary cell), and the network device 210b may be, for example, a secondary base station (i.e. configured secondary cell). In this case, the network device 210a is a network device initially accessed by the terminal device 220, and is responsible for radio resource control (RRC) communication with the terminal device 220. The network device 210b may be added during RRC reconfiguration, and is configured to provide an additional radio resource. [0493] The plurality of CCs may be a plurality of CCs in one cell group (cell group).  Examiner notes that each of the primary and secondary base station and in charge of their respective cells comprising respective sets of CCs.)


Regarding Claim 6, Guan further teaches The method of claim 1, wherein identifying the default beam comprises: identifying the default beam based at least in part on a configured secondary cell. ([0194], discloses The terminal device 220 may establish radio links with the network device 210a and the network device 210b by using a dual connectivity (DC) technology or a multi-connectivity technology. The network device 210a may be, for example, a primary base station (i.e. configured primary cell), and the network device 210b may be, for example, a secondary base station (i.e. configured secondary cell). In this case, the network device 210a is a network device initially accessed by the terminal device 220, and is responsible for radio resource control (RRC) communication with the terminal device 220. The network device 210b may be added during RRC reconfiguration, and is configured to provide an additional radio resource. [0493] The plurality of CCs may be a plurality of CCs in one cell group (cell group).  Examiner notes that each of the primary and secondary base station and in charge of their respective cells comprising respective sets of CCs.)

Regarding Claim 7, Guan further teaches The method of claim 1, wherein identifying the default beam comprises: identifying the default beam based at least in part on a lowest component carrier index associated with the set of component carriers. ([0284], discloses A network device sends beam update information of a first CC to a terminal device, and accordingly, the terminal device receives the beam update information of the first CC. [0332], discloses It is assumed that the terminal device supports eight high-frequency CCs, and the eight high-frequency CCs are denoted as a CC #0, a CC #1, a CC #2, a CC #3, a CC #4, a CC #5, a CC #6, and a CC #7 for differentiation. It is assumed that the first CC is a CC #0, and the second CC includes seven CCs, to be specific, a CC #1, a CC #2, a CC #3, a CC #4, a CC #5, a CC #6, and a CC #7. The CC #0 performs beam training, and the CC #1, CC #2, CC #3, CC #4, CC #5, CC #6, and CC #7 use a beam training result of the CC #0. [0286], further discloses it should be understood that the first CC is merely a name, and does not limit the protection scope of the embodiments of this application. For example, the first CC may represent any one or more CCs.)

Regarding Claim 8, Guan further teaches The method of claim 1, wherein identifying the default beam comprises: identifying the default beam based at least in part on a highest component carrier index associated with the set of component carriers. ([0284], discloses A network device sends beam update information of a first CC to a terminal device, and accordingly, the terminal device receives the beam update information of the first CC. [0332], discloses It is assumed that the terminal device supports eight high-frequency CCs, and the eight high-frequency CCs are denoted as a CC #0, a CC #1, a CC #2, a CC #3, a CC #4, a CC #5, a CC #6, and a CC #7 for differentiation. It is assumed that the first CC is a CC #0, and the second CC includes seven CCs, to be specific, a CC #1, a CC #2, a CC #3, a CC #4, a CC #5, a CC #6, and a CC #7. The CC #0 performs beam training, and the CC #1, CC #2, CC #3, CC #4, CC #5, CC #6, and CC #7 use a beam training result of the CC #0. [0286], further discloses it should be understood that the first CC is merely a name, and does not limit the protection scope of the embodiments of this application. For example, the first CC may represent any one or more CCs.)

Regarding Claim 9, Guan further teaches The method of claim 1, further comprising: identifying one or more transmission configuration indication states active for a cell associated with the second device, wherein the default beam is identified based at least in part on a lowest transmission configuration indication state identifier of the identified one or more transmission configuration indication states active for the cell. ([0242], discloses Information about a transmission beam (namely, a transmission beam of a network device or a reception beam of a terminal device) may be indicated by using a TCI-state. Each TCI-state includes one index (tci-StateId) of the TCI-state and two pieces of QCL information (QCL information, QCL-Info). [0297], further discloses the beam update information of the first CC includes information about an active TCI state of the first CC. [0326], further discloses the terminal device may report, by using a UE capability, that a maximum quantity of active TCIs and/or a maximum quantity of active spatial relationships are/is 1.  Examiner notes that when there is only one TCI state active for a cell, then that one active TCI state is the lowest TCI state)

Regarding Claim 10, Guan teaches The method of claim 1, further comprising: transmitting an indication of the identified default beam to the second device, wherein the communicating is based at least in part on the transmitted indication. ([0496]-[0497], discloses the network device may perform a corresponding configuration based on the feedback of the terminal device. For example, the network device sends the beam configuration information (i.e. identified default beam) and indication information of the CC #0 to the terminal device (i.e. communicating to a second device), where the indication information is used to indicate that the CC #1 is associated with the CC #0 (i.e. at least one component carrier). [0014], discloses the terminal device receives beam update information from the network device and performs communication on the CC by using an updated reception beam and/or an updated transmission beam)

Regarding Claim 11, Guan teaches The method of claim 10, wherein the indication of the identified default beam comprises a common transmission configuration indication state. ([0023], discloses the beam update information of the first CC includes information about an active transmission configuration indicator (TCI) state TCI-state of the first CC; and the updating beam information of one or more second CCs and beam information of the first CC includes: activating a TCI-state of the one or more second CCs and a TCI-state of the first CC, where an active TCI-state of the one or more second CCs is the same as the active TCI-state of the first (i.e. common TCI state))

Regarding Claim 12, Guan teaches The method of claim 10, wherein the indication of the identified default beam comprises spatial relationship information. ([0236]-[0237], discloses spatial relationship may also be referred to as an uplink transmission configuration indicator (UL TCI). The spatial relationship may be used to determine a transmission beam of an uplink signal. The spatial relationship may be determined through beam training. The terminal device may determine a transmission beam based on a spatial relationship indicated by the network device, and the network device may determine a reception beam based on the same spatial relationship. [0435], further discloses the terminal device updates the spatial relationship of the first CC based on the beam update information of the first CC)

Regarding Claim 13, Guan teaches The method of claim 10, wherein transmitting the indication of the identified default beam comprises: transmitting a set of multiple default beams for simultaneous transmit/receive communications with the second device. ([0111], discloses the terminal device may determine a function of the MAC-CE signaling based on an indication of a network device about the multi-transmission-point mode. For example, in the case of multi-transmission-point transmission, the MAC-CE is applicable to a function of notifying an active TCI-state and a mapping relationship of each transmission reception point)

Regarding Claim 14, Guan teaches The method of claim 13, wherein each default beam of the set of 2 multiple default beams corresponds to a transmission/reception point of the first device. ([0111], discloses the terminal device may determine a function of the MAC-CE signaling based on an indication of a network device about the multi-transmission-point mode. For example, in the case of multi-transmission-point transmission, the MAC-CE is applicable to a function of notifying an active TCI-state and a mapping relationship of each transmission reception point)


Regarding Claim 17, Guan teaches The method of claim 1, wherein the set of component carriers share an analog beamformer at the first device. ([0012], discloses a reception beam of the network device is a reception beam used when the network device receives a signal or data on a frequency domain resource of the CC. It should be understood that, the reception beam of the network device (first device) and the transmission beam of the terminal device form an uplink. [0206], discloses a technology for forming the beam may be a beamforming technology or another technology. The beamforming technology may be specifically a digital beamforming technology, an analog beamforming technology, a hybrid digital/analog beamforming technology, or the like. [0400], discloses the first CC is associated with the one or more second CCs (where for example, the first CC and the one or more second CCs use a same beam configuration). Examiner notes that using the same beam configuration is indicative of using the same beamformer)

Regarding Claim 18, Guan teaches The method of claim 1, wherein the set of component carriers share an analog beamformer at the second device. ([0012], discloses a reception beam of the network device is a reception beam used when the network device receives a signal or data on a frequency domain resource of the CC. It should be understood that, the reception beam of the network device and the transmission beam of the terminal device (second device) form an uplink. [0206], discloses a technology for forming the beam may be a beamforming technology or another technology. The beamforming technology may be specifically a digital beamforming technology, an analog beamforming technology, a hybrid digital/analog beamforming technology, or the like. [0400], discloses the first CC is associated with the one or more second CCs (where for example, the first CC and the one or more second CCs use a same beam configuration). Examiner notes that using the same beam configuration is indicative of using the same beamformer)


Regarding Claim 19, Guan teaches The method of claim 1, wherein the default beam comprises a default uplink beam, a default downlink beam, or both. ([0010], discloses beam information of a CC may be embodied as information about a reception beam of the CC, namely, a reception beam used in a communication process. For example, a reception beam of the terminal device is a reception beam used when the terminal device receives a signal or data on a frequency domain resource of the CC. For another example, a transmission beam of a network device is a transmission beam used when the network device sends a signal or data on a frequency domain resource of the CC. It should be understood that, the transmission beam of the network device and the reception beam of the terminal device form a downlink. It may be understood that, that the reception beam of the terminal device changes means that the transmission beam of the network device also changes. In other words, when the transmission beam of the network device changes, the reception beam of the corresponding terminal device also changes accordingly)

Regarding Claim 20, Guan teaches The method of claim 1, further comprising:
determining a path loss for the default beam;  ([0517], discloses when the network device and the terminal device communicate with a same group of beams on a plurality of CCs (for example, including one or more second CCs and a first CC), by using a Rel-15 beam indication solution, the network device needs to configure identical beam information (for example, a TCI indication or a spatial relationship indication) on each CC through RRC, and activate a same beam set on each CC through a MAC-CE. [0238], discloses spatial relationship may further include a related parameter of uplink transmit power control, including a path loss estimation reference signal. Examiner notes that a path loss estimation reference signal is well known to be used for measuring path loss) and associating the determined path loss to one or more other component carriers of the set of component carriers. ([0031], the beam update information of the first CC includes information about an active TCI-state of the first CC; and the updating beam information of one or more second CCs includes: updating a spatial relationship of the one or more second CCs, where an updated spatial relationship of the one or more second CCs is associated with the active TCI-state of the first CC.)

Regarding Claim 21, Guan teaches The method of claim 20, further comprising: associating the determined path loss across component carriers of a transmission/reception point affiliated with the default beam. ([0107], discloses when a transmission mode is single-transmission-point transmission, a reserved field in the MAC-CE signaling can be used to indicate whether to update beam information of one or more second CCs and beam information of the first CC based on the beam update information of the first CC)


Regarding Claim 22, Guan teaches An apparatus for wireless communication at a first device, comprising:  (Figure 1 and [0496], illustrates network device 110)
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (Figure 13 and [0707]-[0708], illustrates a network device, communication apparatus such as a base station that comprises processor and memory)
identify a set of component carriers in a component carrier group;  ([0496], discloses a terminal device feed back that the CC#1 has a qcl-TypeD association relationship with the CC#0. Specifically, the terminal device may feed back, to the network device (i.e. first device), whether the plurality of CCs have such an association relationship (i.e. identifying the set of CCs))
identify a default beam applicable for each component carrier of the set of component carriers in the component carrier group;  ([0496]-[0497], discloses the network device may perform a corresponding configuration based on the feedback of the terminal device. For example, the network device sends the beam configuration information (i.e. identified default beam) and indication information of the CC #0 to the terminal device, where the indication information is used to indicate that the CC #1 is associated with the CC #0. In other words, the CC #1 uses a beam configuration of the CC #0. (i.e. default beam applicable for each CC). [0488]-[0494], discloses the network device sends beam configuration information of a CC#0 to a terminal device using RRC signaling, where for a plurality of CCs (for example, the CC#0 and a CC#1), RRC is used to configure, for only one of the CCs (for example, the CC #0), a TCI-state list with a qcl-TypeD, and the configuration is reused for another CC (for example, the CC #1). Same TCI qcl-TypeD content does not need to be replicated for each CC, and there is only a need to simply indicate that the CC #1 has a qcl-TypeD association relationship with the CC #0. The plurality of CCs may be a plurality of CCs in one cell group (cell group). Alternatively, the plurality of CCs may be a plurality of CCs in one frequency band. Alternatively, the plurality of CCs may be a plurality of CCs in one frequency band group. This is not limited.) and 
communicate with a second device based at least in part on the identified default beam and at least one component carrier of the set of component carriers. ([0496]-[0497], discloses the network device may perform a corresponding configuration based on the feedback of the terminal device. For example, the network device sends the beam configuration information (i.e. identified default beam) and indication information of the CC #0 to the terminal device (i.e. communicating to a second device), where the indication information is used to indicate that the CC #1 is associated with the CC #0 (i.e. at least one component carrier). [0014], discloses the terminal device receives beam update information from the network device and performs communication on the CC by using an updated reception beam and/or an updated transmission beam.

Claims 23, 24, 26-35, 38-42 are rejected for having the same limitations as claims 2, 3, 5-14, 17-21, respectively, except the claims are in apparatus format.


Regarding Claim 43, Guan teaches An apparatus for wireless communication at a first device, (Figure 1 and [0496], illustrates network device 110) comprising: 
means for (Figure 13 and [0707]-[0708], illustrates a network device, communication apparatus such as a base station that comprises processor and memory) identifying a set of component carriers in a component carrier group; ([0496], discloses a terminal device feed back that the CC#1 has a qcl-TypeD association relationship with the CC#0. Specifically, the terminal device may feed back, to the network device (i.e. first device), whether the plurality of CCs have such an association relationship (i.e. identifying the set of CCs))
means for (Figure 13 and [0707]-[0708], illustrates a network device, communication apparatus such as a base station that comprises processor and memory) identifying a default beam applicable for each component carrier of the set of component carriers in the component carrier group; ([0496]-[0497], discloses the network device may perform a corresponding configuration based on the feedback of the terminal device. For example, the network device sends the beam configuration information (i.e. identified default beam) and indication information of the CC #0 to the terminal device, where the indication information is used to indicate that the CC #1 is associated with the CC #0. In other words, the CC #1 uses a beam configuration of the CC #0. (i.e. default beam applicable for each CC). [0488]-[0494], discloses the network device sends beam configuration information of a CC#0 to a terminal device using RRC signaling, where for a plurality of CCs (for example, the CC#0 and a CC#1), RRC is used to configure, for only one of the CCs (for example, the CC #0), a TCI-state list with a qcl-TypeD, and the configuration is reused for another CC (for example, the CC #1). Same TCI qcl-TypeD content does not need to be replicated for each CC, and there is only a need to simply indicate that the CC #1 has a qcl-TypeD association relationship with the CC #0. The plurality of CCs may be a plurality of CCs in one cell group (cell group). Alternatively, the plurality of CCs may be a plurality of CCs in one frequency band. Alternatively, the plurality of CCs may be a plurality of CCs in one frequency band group. This is not limited.) and 
means for (Figure 13 and [0707]-[0708], illustrates a network device, communication apparatus such as a base station that comprises transceiver unit) communicating with a second device based at least in part on the  identified default beam and at least one component carrier of the set of component carriers. ([0496]-[0497], discloses the network device may perform a corresponding configuration based on the feedback of the terminal device. For example, the network device sends the beam configuration information (i.e. identified default beam) and indication information of the CC #0 to the terminal device (i.e. communicating to a second device), where the indication information is used to indicate that the CC #1 is associated with the CC #0 (i.e. at least one component carrier). [0014], discloses the terminal device receives beam update information from the network device and performs communication on the CC by using an updated reception beam and/or an updated transmission beam.

Claims 44, 45, 47-56, 59-62 are rejected for having the same limitations as claims 2, 3, 5-14, 17, 19-21, respectively, except the claims are in apparatus  (means for) format.

Regarding Claim 63, Guan teaches A non-transitory computer-readable medium storing code for wireless communication at a first device, the code comprising instructions executable by a processor to: (Figure 1 and Figure 13 and [0707]-[0708], illustrates a network device, communication apparatus such as a base station that comprises processor and memory)
identify a set of component carriers in a component carrier group;  ([0496], discloses a terminal device feed back that the CC#1 has a qcl-TypeD association relationship with the CC#0. Specifically, the terminal device may feed back, to the network device (i.e. first device), whether the plurality of CCs have such an association relationship (i.e. identifying the set of CCs))
identify a default beam applicable for each component carrier of the set of component carriers in the component carrier group;  ([0496]-[0497], discloses the network device may perform a corresponding configuration based on the feedback of the terminal device. For example, the network device sends the beam configuration information (i.e. identified default beam) and indication information of the CC #0 to the terminal device, where the indication information is used to indicate that the CC #1 is associated with the CC #0. In other words, the CC #1 uses a beam configuration of the CC #0. (i.e. default beam applicable for each CC). [0488]-[0494], discloses the network device sends beam configuration information of a CC#0 to a terminal device using RRC signaling, where for a plurality of CCs (for example, the CC#0 and a CC#1), RRC is used to configure, for only one of the CCs (for example, the CC #0), a TCI-state list with a qcl-TypeD, and the configuration is reused for another CC (for example, the CC #1). Same TCI qcl-TypeD content does not need to be replicated for each CC, and there is only a need to simply indicate that the CC #1 has a qcl-TypeD association relationship with the CC #0. The plurality of CCs may be a plurality of CCs in one cell group (cell group). Alternatively, the plurality of CCs may be a plurality of CCs in one frequency band. Alternatively, the plurality of CCs may be a plurality of CCs in one frequency band group. This is not limited.) and 
communicate with a second device based at least in part on the identified default beam and at least one component carrier of the set of component carriers. ([0496]-[0497], discloses the network device may perform a corresponding configuration based on the feedback of the terminal device. For example, the network device sends the beam configuration information (i.e. identified default beam) and indication information of the CC #0 to the terminal device (i.e. communicating to a second device), where the indication information is used to indicate that the CC #1 is associated with the CC #0 (i.e. at least one component carrier). [0014], discloses the terminal device receives beam update information from the network device and performs communication on the CC by using an updated reception beam and/or an updated transmission beam.

Claim 64 is rejected for having the same limitations as claim 9, except the claim is in computer readable medium format.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4, 15, 16, 25, 36, 37, 46, 57, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of WO 2021/042361 to Zeng et al. (hereinafter “Zeng”)

Regarding Claim 4, Guan teaches The method of claim 1, wherein identifying the default beam comprises: 
Guan discloses in [0257], TCI states associated with a CORESET, but does not explicitly teach identifying the default beam based at least in part on a lowest control resource set identifier.
However, in a similar field of endeavor, Zeng discloses in [0006], a cellular network may configure a wireless device with a common beam for multiple component carriers if those component carriers are within a frequency band group for which the wireless device does not have independent beam steering capability. [0102] and [0117], discloses in case the wireless device is selecting between beams that are configured for the same type of physical layer channel, certain default selection criteria may be defined to facilitate selection of a one or more default beams. For example, the default selection
criteria may include preferentially selecting a beam with a lowest index or identifier value for one or more characteristics (e.g., component carrier index, control resource set identifier, etc.) of the beam.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guan to include the above limitations as suggested by Zeng, in order to avoid scenarios in which a wireless device could be configured to use independent beams for different component carriers when the wireless device would not be capable of supporting independent beams for those component carriers, and for potentially reducing beam configuration signaling overhead as indicated in [0006]-[0007] of Zeng.

Regarding Claim 15, Guan teaches The method of claim 1, wherein identifying the default beam comprises: identifying the default beam based at least in part on spatial division multiplexing pattern, a time division multiplexing pattern, a frequency division multiplexing pattern, or some combination thereof. 
However, in a similar field of endeavor, Zeng discloses in [0093]-[0099] and Figure 7, a wireless device providing an indication of analog beam steering capability to the cellular base station, where the wireless device may provide capability information indicating one or more frequency band combinations or band groups supported by the wireless device (i.e. frequency division multiplexing pattern), and for each frequency band combinations or band group, the wireless device indicates whether the wireless device supports independent beam steering for the band combination. The cellular base station may provide beam configuration to the wireless device based on the band steering capability indication provided by the wireless device. For example, at least in some instances, the indication of analog beam steering capability of the wireless device may include information indicating that the wireless device supports a limited number of analog beams for each of one or more band groups. In such a scenario, the cellular base station may select a beam configuration that does not exceed the number of analog beams supported by the wireless device for each of the one or more band groups. At least according to some embodiments, this may include providing a common beam configuration for multiple component carriers configured for the wireless device by the cellular base station. For example, if multiple component carriers are configured that are all within a band group for which the wireless device can only support one beam, the cellular base station may configure a common beam for those component carriers, based at least in part on the beam steering capability indication provided by the wireless device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guan to include the above limitations as suggested by Zeng, in order to avoid scenarios in which a wireless device could be configured to use independent beams for different component carriers when the wireless device would not be capable of supporting independent beams for those component carriers, and for potentially reducing beam configuration signaling overhead as indicated in [0006]-[0007] of Zeng.


Regarding Claim 16, Guan teaches The method of claim 1, further comprising: 
Guan does not explicitly teach receiving an indication of the default beam from the second device, wherein the default beam is identified based at least in part on the received indication.
However, in a similar field of endeavor, Zeng discloses in [0093]-[0099] and Figure 7, a wireless device (i.e. second device) providing an indication of analog beam steering capability to the cellular base station (i.e. first device), where the wireless device may provide capability information indicating one or more frequency band combinations or band groups supported by the wireless device, and for each frequency band combinations or band group, the wireless device indicates whether the wireless device supports independent beam steering for the band combination (i.e. indication of default beam). The cellular base station may provide beam configuration to the wireless device based on the band steering capability indication provided by the wireless device. (i.e. default beam is identified based on received indication). For example, at least in some instances, the indication of analog beam steering capability of the wireless device may include information indicating that the wireless device supports a limited number of analog beams for each of one or more band groups. In such a scenario, the cellular base station may select a beam configuration that does not exceed the number of analog beams supported by the wireless device for each of the one or more band groups. At least according to some embodiments, this may include providing a common beam configuration for multiple component carriers configured for the wireless device by the cellular base station. For example, if multiple component carriers are configured that are all within a band group for which the wireless device can only support one beam, the cellular base station may configure a common beam for those component carriers, based at least in part on the beam steering capability indication provided by the wireless device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guan to include the above limitations as suggested by Zeng, in order to avoid scenarios in which a wireless device could be configured to use independent beams for different component carriers when the wireless device would not be capable of supporting independent beams for those component carriers, and for potentially reducing beam configuration signaling overhead as indicated in [0006]-[0007] of Zeng.

Claims 25, 36, and 37 are rejected for having the same limitations as claims 4, 15, and 16, respectively, except the claims are in apparatus format.
Claims 46, 57, 58 are rejected for having the same limitations as claims 4, 15, and 16, respectively, except the claims are in apparatus (means for) format.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477